ORDER
PER CURIAM.
The defendant, Marco Franklin, appeals the judgment entered upon his convictions by a jury for first-degree assault of a law enforcement officer, Section 565.081 RSMo 2000, armed criminal action, Section 571.015 RSMo 2000, and felony resisting arrest, Section 575.150 RSMo 2000. We have reviewed the parties’ briefs and the *229record on appeal and find no error. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).